Title: To George Washington from Gouverneur Morris, 12 November 1793
From: Morris, Gouverneur
To: Washington, George


          
            My dear Sir
            Paris 12 Novr 1793
          
          Monsieur de la forét calld just now while I was at the Ministers’ to inform me that he
            shall probably leave Paris ToMorrow Morning I therefore write this as an Introduction to you and proceed to give a hasty
            Sketch of the Form in which the Business now stands. A Commission is named (the
            Appointments not yet gone through the Forms) to consist of four Persons. The Minister is
            a Mr Fauchèt Secretary of the executive Council a young Man of about three and thirty
            whom I hav⟨e n⟩ot yet seen but he is said to possess Genius and Information. The
            Secretary of Legation is a Mr Leblanc a Man of about fifty and who was lately at the
            Head of the Police Department in this City. Him also I am as yet unacquainted with but
            he is mention’d to me as a prudent sensible Man. Mr de la forét goes out as Consul
            General and Mr Petrie his friend and Companion as Consul in the Port of
              Philadelphia. These two will undoubtedly draw
            together and will probably sway the Conduct of the Commission for the Minister is to
            take no important Steps without being previously authoriz’d by the Board. I understand
            that a Kind of Etiquette has been establish’d by which the Con⟨suls⟩ as not being
            properly diplomatic Characters are not receivd or invited with the Minister and I
            perceive that there is a strong Wish to enjoy the exterior Respect of Office as well as
            the solid Authority. I cannot pretend to judge nor even to guess how far any thing of
            this Sort consists with the general Rules which you may have found it proper to
            establish but I think I can perceive that the two Consuls expect to govern the
            Commission by two Means One their greater knowlege of our Country and Laws and
            Inhabitants The other a Perswasion to be inculcated on the Minister and Secretary that
            they enjoy the Confidence of our Government. Perhaps a little Vanity may also be for
            something in the Business, but your Judgment will well discern Motives and therefore I
            only give Hints. I think that Mr de la forét and his friend being Men of Understanding
            will endeavor to keep things in a Line of Prudence and Propriety therefore being
            uncertain (at present) as to the personal Characters of the other two it seems to be
            well that the Board be kept steady by the Anchors we are acquainted with and as the
            others unfold themselves it will appear what Reliance can be plac’d on them. The
            Minister, in the Conference I had with him just now, has again reiterated the Assurance
            that he and the other Members of this Government have the most sincere Desire to be on
            the most cordial Terms with us and I am the more dispos’d to beleive in these Assurances
            because America is the only Source from whence Supplies of Provisions can be drawn to
            feed this City on which so much depends. The coming Winter will be I beleive dreadful and the Spring
            (should the War continue) must open with partial Scarcities if not general Want. To the
            Sufferings unavoidable from many other Causes no small addition will be made by the Laws
            limiting Prices which must endure till they shall be shatterd to Peices by the iron Hand
            of Necessity. God bless you my dear Sir I am very truly yours
          
            Gouvr Morris
          
        